In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-202 CR

____________________


JOSEPH CALVIN BEAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 84982




MEMORANDUM OPINION (1)
	Joseph Calvin Bean was convicted and sentenced on an indictment for failure to
comply with registration requirements for sex offenders.  Bean filed a notice of appeal on
April 22, 2003.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been
provided to the Court of Appeals by the district clerk.
	On May 5, 2003, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record by June 4, 2003.  See Tex. R. App. P. 37.1.  The record has
not been supplemented with an amended certification.  Because a certification that shows
the defendant has the right of appeal has not been made part of the record, the appeal must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

									PER CURIAM


Opinion Delivered June 12, 2003
Do Not Publish 

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.  Tex. R. App. P. 47.4.